Citation Nr: 0825648	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-37 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a left foot 
condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The veteran requested a personal hearing before the Board in 
December 2006.  In March 2007, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.


FINDINGS OF FACT

1.  A current diagnosis of a left foot condition is not 
demonstrated by the record.

2.  A current diagnosis of a back condition is not 
demonstrated by the record.


CONCLUSIONS OF LAW

1.  A left foot condition was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  A back condition was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and April 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection for a left foot and back condition; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in April 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the November 2006 Statement of the Case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  The duty to notify 
has been fulfilled.

VA has assisted the veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has not been provided with a medical examination.  
However, one is not required in this case.  There is no 
evidence of left foot or back complaint contained in the 
service treatment records.  There is also no evidence of a 
current foot or back disability within the record.  Without 
any evidence of a current disability, there is no duty to 
provide a VA medical exam or further medical opinion.  See 
38 C.F.R. § 3.159(c)(4) (2007).  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for a left foot and back 
condition, both of which he contends initially manifested in 
service.  See Application for benefits, VA Form 21-526, 
September 2005 (stating left foot disability began in 1980-81 
and back disability began in 1983).  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Here, the record is silent as to any left foot or back 
complaint during the veteran's military service.  Although 
the veteran was surgically treated for a congenital toe 
deformity of the right foot during service in March 1985, 
there is no medical evidence of complaint, diagnosis, or 
treatment for any condition of the left foot or back during 
service.  See Service treatment records. 

Furthermore, the post-service medical records do not contain 
any evidence of pain, injury, or complaint relating to the 
left foot or back.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Thus, in this case, without evidence of any 
current clinical diagnoses, direct service connection for 
both the left foot and back disorder must be denied. 

As a final note, on the veteran's VA Form 9 submitted in 
December 2006, he stated "I contend that my left foot and 
back cond[ition] are related to my s/c rt. foot due to change 
of gait."  This appears to raise the issue of secondary 
service connection.  However, the evidence of record 
indicates that the veteran has no service-connected 
disability in existence at the time of this claim.  He did 
previously claim service connection for a right foot 
condition; however, it was denied by rating decision in 
December 2004.  As such, secondary service connection may not 
be established for the claimed left foot and back condition.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Service connection for neither a left foot condition nor a 
back condition is warranted.


ORDER

Entitlement to service connection for a left foot condition 
is denied.

Entitlement to service connection for a back condition is 
denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


